DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-16, 21-25, 28-41, 43 and 45-67 are pending:
		Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected. 
		Claims 6-9, 12-15, 30-32, 36-37, 43 & 45 have been withdrawn. 
		Claims 1, 3, 5-10, 12, 16, 21-29, 33, 35, 47, 48, 49-50, 51, 52 and 59 have been amended. 
		Claims 2, 4, 17-20, 26-27, 42 & 44 have been canceled. 
		Claims 63-67 have been added. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/18/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 01/18/2022 has been entered.
Response to Amendments
Amendments filed 01/18/2022 have been entered. Amendments to the claims overcome previous §102 rejections but do not overcome §112 and §103 rejections previously set forth in final Office Action mailed 07/16/2021.
Response to Arguments
Arguments filed 01/18/2022 have been entered. Arguments were fully considered. 
On pages 20-23 of Applicant’s arguments, Applicant argues that:


(i) Roach does not disclose whether the first shear stress coefficient is larqer than the second shear stress coefficient.

(ii) Roach does not disclose a static boundary condition as claimed by the Applicant.
	This argument is not persuasive because the shear stress coefficients and static boundary condition are properties of the apparatus, since Roach teaches the claimed apparatus properties are presumed inherent. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claim Objections
Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are objected to because of the following informalities: 
	Claim 1 recites “the first point and second point” in line 6, line 15, line 32 and line 45, consider rephrasing to – the first point and the second point – or the first and second points – since there is antecedent basis for the second point. 
	Claim 1 recites “the channel” in line 24, consider rephrasing to – a channel – to differentiate from the first and second channel systems.

	Claim 11 recites “the channel system” in line 3, consider rephrasing to – the first channel system – for clarification purposes.
	Claim 16 recites “the first channel system or second channel system” in line 3, line 5 and lines 8-9, consider rephrasing to – the first channel system or the second channel system – since there is antecedent basis for the second channel system.
	Claim 49 recites “the first and second force generating apparatus” in line 2, consider rephrasing to – the first and second force generating apparatuses – to correct typographical error. 
	Claim 50 recites “the shear stress coefficient” in lines 2-3, consider rephrasing to – the first shear stress coefficient – for clarification purposes.
	Dependent claims are hereby objected due to dependency from objected claim 1.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the first average shear stress coefficient is larger than the second average shear stress coefficient” in lines 46-47. Applicant’s specification discloses “wherein the average shear stress coefficient of the second channel system between the first point and the second point is larger than the average shear stress coefficient of the first channel system between the first point and the second point” in ¶4 therefore based on the specification the second average shear stress coefficient is larger than the first average shear stress coefficient which is opposite of what is being claimed in amended claim 1. 
Claim 24 recites “wherein the average mean free path of objects of interest in at least a portion of the first channel system between the first and second points in the first channel system is smaller than the average mean free path of objects of interest in at least a portion of the second channel system between the first and second points in the second channel system” in lines 1-5. Applicant’s specification discloses “the average mean free path between the first and second points in the second material is smaller than the average mean free path between the first and second points in the first material” in ¶81 therefore the specification is providing support only for the average mean free path with respect to the first and second materials and does not provide sufficient support for the average mean free path with respect to the first and second channel systems as recited in amended claim 24. Claim 24 also recites “the average mean free path being measured at a static boundary condition or a dynamic boundary condition” in lines 5-7, Applicant’s specification discloses that “density is measured” in ¶12, “given physical property is measured” in ¶26 and “resistivity…can be measured” in ¶30 these sections do not provide sufficient support for the average mean free path being measured as recited in amended claim 24. 
Claim 25 recites “wherein the average resistivity to bulk flow of objects of interest between the first and second points in the first channel system is larger than the average resistivity to bulk flow of objects of interest between the first and second points in the second channel system” in lines 1-5. Applicant’s specification discloses that “wherein the average resistivity to bulk flow of objects of interest between the first and second points in the second material is larger than the 
Claim 50 recites “wherein the average thermodynamic property is the pressure of objects of interest, and wherein the pressure is larger in the first reservoir than in the second reservoir for the static boundary condition, or wherein the pressure is larger in the fourth reservoir than in the third reservoir for the static boundary condition” in lines 1-6. Applicant specification discloses “wherein the pressure in the second reservoir can be larger than the pressure in the first reservoir for a static boundary condition” in ¶85 therefore the specification only provides support for the pressure in the second reservoir larger than the pressure in the first reservoir which is opposite of what is being claimed in amended claim 50. Additionally, the specification does not show or describe third and fourth reservoirs therefore these limitations are not supported by the specification.
Claim 67 recites “wherein the rate of change of the average specific entropy of the objects of interest moving through the first and second channel system…” in lines 1-3. The specification does not describe the average specific entropy therefore this limitation is not supported by the specification. 
Claims 28, 47-51 and 66-67 recite “third reservoir” and “fourth reservoir”, claim 28, lines 4-11, claim 47, lines 4-6, claim 48, lines 8-14, claim 49, lines 4-16, claim 50, lines 4-6, claim 51, lines 4-6, claim 66, lines 3-8 and claim 67, lines 3-7. The specification does not show or describe third and fourth reservoirs therefore these limitations are not supported by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 10-11, 16, 21-25, 28-29, 33-35, 38-41, 46-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1.
Claim 1 recites the limitation “wherein the characteristic width of a channel within a channel system in the second material is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest for at least a portion of the second material” in lines 24-28. It is not clear what the width of the channel is limited to since the claim is direction to apparatus and no specific object of interest is referred thus rendering the claim indefinite. Additionally, the width of the channel could be 1000 times smaller than the mean free path depending on what the object of interest is. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 10-11, 16, 21-22, 24-25, 28-29, 33-35, 41, 46-53, 56-63 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 1, Roach teaches a filtering apparatus, wherein the filtering apparatus comprises: a first force generating apparatus (Fig. 1, compressor/turbine; see C8/L55-65); a first channel system (the flow path through vortex air cleaners 8 (see C3/L1-8) and the flow path in line 42), wherein the first channel system comprises a first point and a second point, wherein objects of interest are able to move through the first channel system between the first point and second point, wherein the first force generating apparatus is configured to apply a non-zero first force on objects of interest within at least a portion of the first channel system between the first point and the second point for a non-zero amount of time (the compressor/turbine will act on at least a portion of the first channel system) (see Fig. 1), wherein the non-zero first force comprises a non-zero component directed from the first point towards the second point in the first channel system; wherein there is a first average shear stress coefficient in at least a portion of the first channel system between the first point and the second point with respect to a flow of objects of interest through the portion of the first channel system between the first point and second point, wherein for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the first channel system is a function of the first average shear stress coefficient, the effect of the non-zero first force of the first force generating apparatus on objects of interest. and the effect of the interaction of objects of interest with a boundary of the first channel system between the first point and the second point, wherein the thermodynamic property can comprise the pressure, temperature, or number density of objects of interest, and a second channel system (the flow path through rotatable barrier filter cartridge 2 (see C5/L64-67) and flow path through line 43), wherein 
	Since the apparatus of Roach is structurally the same as the claimed invention, the apparatus will also have the same properties therefore the shear stress coefficient and static boundary condition will be inherent properties of the apparatus. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material (a portion of the channel within the channel system) of Roach by configuring said material to have a characteristic width of a channel within a channel system is smaller than 1000 times the mean free path of objects of interest within the fluid comprising the objects of interest within the portion of the channel of the channel system because ratio of mean free path to width of channel would have been optimized by routine experimentation for filtration efficiency. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is known in the art that the filter thickness, filter dimension, filter pore size are parameters that can be optimized for filter efficiency by evidence of Czerwinski (see Czerwinski, claim 21). 
	Regarding claim 3, Roach teaches the apparatus of claim 1, wherein for a static boundary condition at least a portion of the difference of an average thermodynamic property of objects of interest between the first point and the second point in the second channel system is a function of the second average shear stress coefficient, the effect of the non-zero second force of the second force generating apparatus on objects of interest. and the effect of the interaction of objects of interest with the boundary of the second channel system between the first point and the second point, and wherein the thermodynamic property can comprise the pressure, temperature, or number density of objects of interest (the second average shear stress coefficient is a property, since Roach teaches the claimed structure, properties are presumed inherent).

	Regarding claim 10, Roach teaches the apparatus of claim 1, wherein the first force generating apparatus comprises an accelerating apparatus, wherein the accelerating apparatus is configured to accelerate (rotation is provided by an electric motor) (see C10/L55-65) the first channel system in an inertial frame (filter housing) (see Fig. 1), and wherein at least a portion of the non-zero force is inertial in nature.  
	Regarding claim 11, Roach teaches the apparatus of claim 10, wherein the accelerating apparatus is configured to rotate the first channel system (rotation is provided by an electric motor) (see C10/L55-65), thereby accelerating the interior surfaces of the channel system relative to the objects of interest, and subjecting the objects of interest to an effective centrifugal force (this is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 16, Roach teaches the apparatus of claim 1, wherein the objects of interest in the first channel system comprise air molecules (air) (see C1/L6-10), and/or wherein the objects of interest in the first channel system or second channel system comprise molecules in a qas, and/or wherein the obiects of interest in the first channel system or second channel system comprise molecules in a liquid, and/or wherein the objects of interest in the first channel system or second channel system comprise waves, or wavelike particles, and/or wherein the objects of interest in the first channel system or second channel system comprise phonons. 
	Claim 16 recites multiple intended uses, for example: air molecules. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old 
	Regarding claim 21, Roach teaches the apparatus of claim 1, wherein the boundaries of the first channel system comprise a bulk material (“tubular body”) (see C3/L60-65), and wherein the bulk material of the first channel system comprises a metal (metal) (see C3/L61-65).  
	Regarding claim 22, Roach teaches the apparatus of claim 1, wherein the boundaries of the first channel system comprises a bulk material, and wherein the bulk material of the first channel system comprises composite materials (the second channel comprises a composite material, see C10/L20-25 teaches resin-impregnated glass sheet; the resin-impregnated glass sheet is a composite material).  
	Regarding claim 24, Roach teaches the apparatus of claim 1, wherein the average mean free path of objects of interest in at least a portion of the first channel system between the first and second points in the first channel system is smaller than the average mean free path of objects of interest in at least a portion of the second channel system between the first and second points in the second channel system (the average mean free path is a property of the apparatus since Roach teaches the claimed structure, properties are presumed inherent), the average mean free path being measured at a static boundary condition or a dynamic boundary condition (the mean free path being measured is a process/method limitation) Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 25, Roach teaches the apparatus of claim 1, wherein the average resistivity to bulk flow of objects of interest between the first and second points in the first channel system is larger than the average resistivity to bulk flow of objects of interest between the first and second points in the second channel system (the average resistivity is a property of the apparatus since Roach teaches the claimed structure, properties are presumed inherent).

	Regarding claim 29, Roach teaches the apparatus of claim 1, wherein a bulk flow of objects of interest is generated between the first point and the second point in the first channel system for a dynamic boundary condition (scavenge flow of air is employed to sweep contaminant particles) (see C3/L4-8), and wherein at least a portion of a bulk kinetic energy of the bulk flow is provided by a thermal energy of the objects of interest (electric or mechanically driven blower) (see C12/L1-4), wherein the bulk flow between the first point and the second point in the first channel system is directed from the second point to the first point in the first channel system (see Fig. 1).
	Regarding claim 33, Roach teaches the apparatus of claim 29, wherein a heat exchanger is located downstream of the first channel system and/or downstream of the second channel system, and configured to interact with objects of interest (Fig. 1 shows heat changer or aftercooler (labeled in figure) (aftercooler removes heat of compression of the gaseous effluent) (see C8/L65-68) (aftercooler is a heat exchanger). 

	Regarding claim 35, Roach teaches the apparatus of claim 1, wherein the first point in the first channel system is diffusively coupled with a first point in the second channel system (see Figs 1 and 5). 
	Regarding claim 41, Roach teaches a method of filtering, comprising: providing a filtering apparatus of claim 1 (air cleaner) (see Abstract, lines 1-2).
	Regarding claim 46, Roach teaches the apparatus of claim 1, wherein the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1, cylindrical housing 3); see C9/L12-14).    
	Regarding claim 47, Roach teaches the apparatus of claim 1, wherein the first point in the second channel system is diffusively coupled to a second reservoir (Fig. 5, scavenge housing 63); see C10/L30-35), and the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1 shows first reservoir 3 (Fig. 1, cylindrical housing 3); see C9/L12-14), or wherein the second point in the second channel system is diffusively coupled to a fourth reservoir and the second point in the first channel system is diffusively coupled to a third reservoir.  
	Regarding claim 48, Roach teaches the apparatus of claim 47, wherein the average net work done by the second force generating apparatus on objects of interest diffusing through the entire second channel system in the direction from the second reservoir to the first reservoir is positive, and wherein the average net work done by the first force generating apparatus on objects of interest diffusing through the entire first channel system in the direction from the second reservoir to the first reservoir is negative for the static boundary condition (the average work done is a property of the apparatus, since Roach teaches the claimed apparatus, properties are presumed inherent), or wherein the averaqe net work done by the second force qeneratinq apparatus on objects of interest diffusing through the entire second channel 
	Regarding claim 49, Roach teaches the apparatus of claim 28, wherein the average sum of the work done by the first and second force generating apparatus on objects of interest diffusing from the second reservoir to the first reservoir, or from the first reservoir to the second reservoir, or from the third reservoir to the fourth reservoir, or from the fourth reservoir to the third reservoir, is zero for the static boundary condition, wherein the average is calculated over all objects of interest diffusing from the first reservoir to the second reservoir (calculating the average is a process/method limitation) Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02), or from the second reservoir to the first reservoir, or from the third reservoir to the fourth reservoir, or from the fourth reservoir to the third reservoir, wherein the average is calculated over a sufficiently large time period to be time invariant, and wherein the first force generating apparatus is configured to apply a non-zero first force on objects of interest within at least a portion of the first channel system, and wherein the second force generating apparatus is configured to apply a non-zero second force on objects of interest within at least a portion of the second channel system.  
	Regarding claim 50, Roach teaches the apparatus of claim 28, wherein the average thermodynamic property is the pressure of objects of interest, and wherein the pressure is larger in the first reservoir than in the second reservoir for the static boundary condition, or wherein the pressure is larger in the fourth reservoir than in the third reservoir for the static boundary condition (the pressure is a property of the apparatus since Roach teaches the claimed apparatus, properties are presumed inherent).

	Regarding claim 52, Roach teaches the apparatus of claim 1, wherein a diffusive coupling comprises a channel through which objects of interest can move (see Fig. 5).  
	Regarding claim 53, Roach teaches the apparatus of claim 1, wherein an interaction of objects of interest with the boundary of the first channel system comprises a collision (rubber liners) (see C9/L33-35) between an object of interest and the boundary of the first channel system (see Fig. 2).  
	Regarding claim 56, Roach teaches the apparatus of claim 1, wherein an interaction of objects of interest with the boundary of the first channel system contributes to the shear stress coefficient (the shear stress is a property of the apparatus, since Roach teaches the claimed invention, properties are presumed inherent). 
	Regarding claim 57, Roach teaches the apparatus of claim 1, wherein the net electrical charge of objects of interest is neutral (the charge of objects of interest does not further limit the structure of the apparatus).
	Regarding claim 58, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a porous material (housing as an array of inlet ports) (see C9/L10-15) (see Fig. 1).  
	Regarding claim 59, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a substantially straight channel (line 42) (see Fig. 1), and wherein an incremental length of the channel has a non-zero component along the line between the first point and the second point (see Fig. 1).  

	Regarding claim 61, Roach teaches the apparatus of claim 1, wherein the first channel system comprises a fabric or textile, an unstructured or structured lattice, or layers of tubular structures.  (see Figs. 2-3. of layers of tubular structures 24 & 31 (Figs. 2-3, tube 24 and tubular outlet member 31); see C9/L49-55). 
	Regarding claim 62, Roach teaches the apparatus of claim 10, wherein the acceleration is a translational acceleration (this is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 63, Roach teaches the apparatus of claim 1, wherein the magnitude of a first force of the first force generating apparatus acting on objects of interest within at least a portion of the first channel system between the first point and the second point is able to be regulated (the turbine rotational speed is capable of being regulated) (the magnitude of the force being regulated is a process/method limitation). Regarding process or method claims, a prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP §2112.02).
	Regarding claim 65, Roach teaches the apparatus of claim 1, wherein the second force generating apparatus comprises an axial or centrifugal compressor, an axial or centrifugal turbine, a piston, a converging duct, a diverging duct, a converging diverging duct, a nozzle, a compressor, an expander, or a body force generating apparatus (the motor is electric, electric fields are body forces) (see C10/L54-60).
	Regarding claim 66, Roach teaches the apparatus of claim 29, wherein the first point in the second channel system is diffusively coupled to a second reservoir (Fig. 5 shows second reservoir 63 (Fig. 5, scavenge housing 63); see C10/L30-35) and the first point in the first channel system is diffusively coupled to a first reservoir (Fig. 1 shows first reservoir 3 (Fig. 1, cylindrical 
	Regarding claim 67, Roach teaches the apparatus of claim 66, wherein the rate of change of the average specific entropy of the objects of interest moving through the first and second channel system from the second reservoir to the first reservoir (the average specific entropy is a property of the apparatus, since Roach teaches the claimed structure, properties are presumed inherent), or from the third reservoir to the fourth reservoir, is negative in the steady state for the dynamic boundary condition with a non-zero bulk flow of objects of interest when the first and second reservoirs, or third and fourth reservoirs, are otherwise isolated from each other and any other reservoirs.   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Lee (US 2016/0158708) and by evidence of Czerwinski (WO 2007/016800) and  Boyd (NPL – document previously cited).
	Regarding claim 23, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein the boundaries of the first channel system comprises a bulk material, and wherein the bulk material of the first channel system comprises carbon nanotubes.  
	Lee teaches a polymer membrane for gas separation or concentration (see Entire Abstract) wherein the bulk material of a first channel system or second channel system comprises carbon nanotubes (carbon nanotubes) (see ¶42).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the filter material of the rotatable barrier filter of Roach with the carbon .  

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Sergi (US 2008/0078289) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 38, Roach teaches the system of claim 1. 
	Roach does not teach two or more of the filtering apparatuses.
	In a related field of endeavor, Sergi teaches 	a system and method for removing contaminants (see Entire Abstract) comprising two or more filtering apparatuses (Fig. 1 shows two or more filtering apparatuses A-F (filter banks A-F), wherein the plurality of filters are arranged in series and a plurality of filters arranged in parallel; see ¶67). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter apparatus of Roach by duplicating the filter of Roach such that there are two or more filtering apparatuses as disclosed by Sergi because a plurality of filter systems will provide the benefit of increase level of filtration or extend time between filter changes (Sergi, see ¶99). 
	Regarding claim 39, Roach and Sergi teach the system of claim 38, wherein a first filtering apparatus is diffusively coupled in series with a second filtering apparatus (series) (Sergi, see ¶90).
	Regarding claim 40, Roach and Sergi teach the system of claim 38, wherein a first filtering apparatus is diffusively coupled in parallel with a second filtering apparatus (parallel) (Sergi, see ¶90).

Claims 54 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Dalton (USPN 7,176,427) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 54, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein an interaction of objects of interest with the boundary of the first channel system comprises a scattering of objects of interest.  
	In a related field of endeavor, Dalton teaches an electromagnetic susceptor (filter) (see Entire Abstract & C28/L40-45) comprising a scattering of objects of interest (“dielectrics…produce…scattering” and “susceptor was designed to scatter”) (see C3/L57-60 & C7/L18-21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first channel system of Roach by incorporating the scattering (dielectric susceptor) of Dalton because scattering and other means produce the desired method to treat pollutants for producing clean air (Dalton, see C29/L55-65) which is desirable in Roach for the vortex air cleaner (Roach, see Entire Abstract).
	Regarding claim 55, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein an interaction of objects of interest with the boundary of the first channel system comprises a diffuse reflection.  
	In a related field of endeavor, Dalton teaches an electromagnetic susceptor (filter) (see Entire Abstract & C28/L40-45) comprises a diffuse reflection. (“dielectrics…produce…diffuse reflection”) (see C3/L57-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first channel system of Roach by incorporating the diffuse reflection (dielectric susceptor) of Dalton because diffuse reflection and other means produce the desired method to treat pollutants for producing clean air (Dalton, see C29/L55-65) which is desirable in Roach for the vortex air cleaner (Roach, see Entire Abstract).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Roach (USPN 4,482,365) in view of Miskiewicz (USPN 3,898,066) and by evidence of Czerwinski (WO 2007/016800).
	Regarding claim 64, Roach teaches the apparatus of claim 1.
	Roach does not teach wherein the first force generating apparatus and the second force generating apparatus are identical.	
	In a related field of endeavor, Miskiewicz teaches an air filter assembly (see Entire Abstract) comprising turbine blades for rotating a filter within a housing (see C4/L45-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rotating assembly (motor, rotor and drive arm) of Roach with the turbine blades of Miskiewicz because it is the simple substitution one of known rotating assembly means with another known rotating assembly obviously resulting in rotating a filter within a housing with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore Modified Roach teaches the first and second force generating apparatus are identical since both are turbines. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kupka (USPN 5,474,675), Han (USPN 7,241,326) and Galaj (USPN 4,906,370) are all related to the claimed invention. 
Any inquiry concerning this communication or e arlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778